Citation Nr: 1614655	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  08-35 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for left ear hearing loss disability, rated 0 percent prior to November 8, 2013, and 10 percent as of November 8, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In August 2012, the Board remanded the claims for additional development.


FINDINGS OF FACT

1.  Prior to November 8, 2013, the Veteran's left ear hearing impairment was no worse than Level II.

2.  From November 8, 2013, the Veteran's hearing impairment has been no worse than Level XI in the poorer ear and Level I in the better ear.


CONCLUSIONS OF LAW

1.  Prior to November 8, 2013, the Veteran's left ear hearing loss disability did not meet the criteria for a rating higher than 0 percent.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86 (2015).

2.  As of November 8, 2013, the Veteran's hearing loss disability has not met the criteria for a rating higher than 10 percent.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.383, 3.385, 4.85, 4.86.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August2008 and April 2012.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran allowed a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an adequate examination for the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Hearing Loss Disability

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4 (2015).

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Assignments of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are conducted.  38 C.F.R. §§ 4.85, 4.86, Tables VI, VIA, VII (2015).  

Audiometric evaluations are conducted using the controlled speech discrimination tests together with the results of the pure tone audiometry test.  38 C.F.R. § 4.85(a) (2015).  Numeric designations of Levels I through XI are assigned by application of Table VI, in which the percentage of discrimination is intersected with the pure tone decibel loss.  38 C.F.R. § 4.85, Table VI (2015).  The results are then applied to Table VII, for a percentage rating.  Pure tone threshold average, as used in Tables VI and VIA, is the sum of the pure tone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases, including those in 38 C.F.R. § 4.86, to determine the Roman numeral designation for hearing impairment from Table VI or Table VIA.  38 C.F.R. § 4.85(d) (2015). 

Where pure tone thresholds are 55 decibels or more at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, either Table VI or Table VIA is applied, and whichever results in the higher numeral shall be applied.  38 C.F.R. § 4.86(a) (2015).  When the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the higher numeral of Table VI or Table VIA is also applied.  38 C.F.R. § 4.86(b) (2015).

If impaired hearing is service-connected in only one ear, the rating is determined by designating I as the level of hearing in the ear in which any hearing impairment is not service-connected.  38 C.F.R. § 4.85(f) (2015).  However, with certain levels of hearing impairment, VA regulations provide for hearing impairment in one service-connected ear and one nonservice-connected ear to be compensated as though both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3) (2015).  That is done if the service-connected hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and hearing impairment in the non-service-connected ear is manifested by an auditory threshold of 40 decibels or greater at the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, auditory thresholds of 26 decibels or greater for at least three of those frequencies, or a speech recognition score less than 94 percent.  38 C.F.R. §§ 3.383(a), 3.385 (2015).

Service connection for left ear hearing loss was originally granted in a June 1991 rating decision.  The present claim for an increased rating was filed in February 2007.

On VA examination in August 2007, pure tone thresholds, in decibels, were:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
30
25
35
25
29
LEFT
20
40
60
80
50

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 96 percent in the right ear and 88 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss in both ears.  It was further noted that the Veteran had difficulty hearing if there was background noise.

In the October 2007 notice of disagreement, the Veteran said that outside noises interfered with his ability to hear others.  He said that even watching television had become difficult because he did not understand what was being said.  

In September 2008, the Veteran remarked that he had been issued a hearing aid for the left ear, but he still experienced hearing difficulties.  He had to ask people to continually repeat themselves.

A September 2008 letter from C.C., the Veteran's attendant, shows that the Veteran was unable to hear simple conversations.  The Veteran had to turn the volume very loud in order to hear the television or listen to music.  

On the substantive appeal submitted in November 2008, the Veteran described his difficulties hearing others in conversation.  He stated that with any outside noise, he could not understand a word of conversation unless the other person was yelling.  

Prior to November 8, 2013, considering Tables VI and VIa, the left ear hearing impairment level was II.  Considering the then non-service-connected right ear as having level I hearing, the test results were consistent with a 0 percent rating for left ear hearing loss.  Because the left ear hearing impairment was not compensable to a degree of 10 percent or more, the levels of hearing impairment did not meet the 38 C.F.R. § 3.383(a)(3) criteria for compensating right and left ear hearing impairment as though both were service-connected.

On VA examination in November 2013, pure tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
35
30
50
30
36
LEFT
45
50
65
85
61

Speech audiometry testing using a Maryland CNC word list revealed speech recognition ability of 100 percent in the right ear and 32 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss in both ears.  It was further noted that the Veteran had difficulty understanding conversations.  The Veteran claimed to have distortions when he heard words.

From November 8, 2013, considering Tables VI and VIa, the left ear hearing impairment level was XI.  Considering the then nonservice-connected right ear as having level I hearing, the test results were consistent with a 10 percent rating for left ear hearing loss.  

Because as of November 8, 2013, the left ear hearing impairment was compensable to a degree of 10 percent or more, the levels of hearing impairment meet the 38 C.F.R. § 3.383(a)(3) criteria for compensating right and left ear hearing impairment as though both were service-connected.  However, applying Tables VI and VIa, the right ear hearing impairment level was I.  Therefore, the test results remain consistent with a 10 percent rating for hearing loss from November 8, 2013.

Consideration has been given to assigning further staged ratings.  However, at no time during the period under review has the disability warranted a higher schedular rating than those ratings currently assigned.  Prior to November 8, 2013, the Veteran's hearing impairment shown on testing did not meet the criteria for a rating higher than 0 percent for left ear hearing loss.  From November 8, 2013, his hearing impairment shown on testing did not meet the criteria for a rating higher than 10 percent.  The VA hearing tests were performed by audiologists, and the reports provide the relevant findings.  The Board accepts the test results as reliable.

In addition to providing objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report because of the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The Board has considered the Veteran's statements regarding the severity of his hearing loss and his ability to hear other people and the television when in the presence of background noise.  The Board does not discount the difficulties that the Veteran experiences as a result of his hearing loss.  However, disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric evaluations.  The Board has no discretion in the matter.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2015).  

In this case, the rating criteria for hearing loss reasonably describe the Veteran's disability level and symptomatology, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  The evidence does not show anything unusual or exceptional that would make the schedular criteria inadequate in this case.  In the case at hand, the record shows that the manifestations of the disability are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the hearing loss disability is in excess of that contemplated by the assigned ratings.  A higher rating is available for more severe levels of impairment, but the Veteran does not meet the criteria for the higher rating.  The evidence does not show frequent hospitalizations or that hearing loss caused marked interference with employment or his prior employment.  Therefore, the Board finds that referral for extra-schedular consideration is not in order.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of higher ratings for hearing loss, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 0 percent for a left ear hearing loss disability, prior to November 8, 2013, is denied.

Entitlement to a rating in excess of 10 percent for a hearing loss disability, after November 8, 2013, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


